OPINION — AG — ** BUDGET OFFICE — FORMS — AUTHORITY ** THE STATE BUDGET DIRECTOR 'MAY' REQUIRE ANY AND ALL OF THE DEPARTMENTS, INSTITUTIONS, BOARDS, COMMISSIONS AND AGENCIES OF THE STATE TO FURNISH HIM SUCH INFORMATION AS MAY BE NECESSARY TO SATISFY HIM THAT ANY AND ALL INDIVIDUALS WHO ARE AUTHORIZED BY, OR UNDER, THE PROVISIONS OF 62 Ohio St. 41.26 [62-41.26] TO APPROVE CLAIMS AND/OR PAYROLLS FROM ANY FUND IN THE STATE TREASURY, ARE UNDER BOND FOR THE FAITHFUL PERFORMANCE OF THEIR DUTIES (SUCH AS LISTS SHOWING THE NAMES OF ALL SUCH INDIVIDUALS COVERED BY " BLANKET BONDS " WHETHER GIVEN FOR THE SPECIFIC PURPOSE OF COMPLYING WITH THE PROVISIONS OF 62 Ohio St. 41.26 [62-41.26] OR NOT, AND IMMEDIATE NOTICE OF ANY AMENDMENT, TERMINATION OR CANCELLATION OF ANY SUCH BOND), AND, AS TO BONDS FURNISHED FOR THE SPECIFIC PURPOSE OF COMPLYING WITH THE PROVISIONS OF 62 Ohio St. 41.26 [62-41.26], MAY PRESCRIBE THE FORM OR FORMS OF BONDS WHICH WILL BE APPROVED BY HIM FOR SUCH PURPOSE. (CLAIMS, PAYROLL, EMPLOYEES, STATE OFFICERS, SURETY BOND) CITE: 62 Ohio St. 41.30 [62-41.30], 62 Ohio St. 41.5 [62-41.5] [62-41.5], 62 Ohio St. 41.26 [62-41.26] (JAMES C. HARKIN)